Case 2:21-cv-04295-DSF-PD Document 33-8 Filed 08/05/21 Page 1 of 4 Page ID #:208




                              Exhibit F




                                                                           EXHIBIT F
                                                                            PAGE 65
Case 2:21-cv-04295-DSF-PD
         Case 1:21-cv-00539-ACA
                            Document
                                 Document
                                     33-8 25-3
                                          Filed 08/05/21
                                                 Filed 06/21/21
                                                           Page 2Page
                                                                  of 4 1Page
                                                                        of 3 ID #:209   FILED
                                                                               2021 Jun-21 PM 04:59
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA




           EXHIBIT A




                                                                                EXHIBIT F
                                                                                 PAGE 66
Case 2:21-cv-04295-DSF-PD Document 33-8 Filed 08/05/21 Page 3 of 4 Page ID #:210

6/16/2021          Case 1:21-cv-00539-ACA
                CORRECTING and REPLACING Where is the Document        25-3
                                                      Lucid Air- A Case         Filed
                                                                        of Missing     06/21/21
                                                                                   Production          Page
                                                                                              Cars: Winston    2 of
                                                                                                            Cooks,   3 and the Beeman Law …
                                                                                                                   LLC




     CORRECTING and REPLACING Where is the Lucid Air- A Case of Missing
     Production Cars: Winston Cooks, LLC and the Beeman Law Firm File a
     Class Action Against Lucid Motors and Churchill Group IV; Lead Plaintiff
     Deadline is June 18, 2021

     CORRECTION by Winston Cooks, LLC

     May 06, 2021 06:12 PM Eastern Daylight Time

     BIRMINGHAM, Ala.--(BUSINESS WIRE)--Please replace the release (dated May 5, 2021) with the following corrected version
     due to multiple revisions.


     The updated release reads:

     WHERE IS THE LUCID AIR- A CASE OF MISSING PRODUCTION CARS: WINSTON COOKS, LLC AND THE BEEMAN LAW
     FIRM FILE A CLASS ACTION AGAINST LUCID MOTORS AND CHURCHILL GROUP IV; LEAD PLAINTIFF DEADLINE IS
     JUNE 18, 2021


     Winston Cooks, LLC in conjunction with the Beeman Law Firm filed a proposed securities class action lawsuit against Churchill
     Capital Corporation IV, Lucid Motors, Michael Klein, Jay Faragin and Peter Rawlinson.

     Lucid accessed the public securities markets via a Special Acquisition Company, otherwise known as a “SPAC”. A SPAC provides
     a way for money-losing companies to raise money for continued operations with less oversight than a traditional IPO.


     The allegations of the complaint are that Lucid and the Churchill SPAC (version 4.0) pumped the stock price based on fake
     vehicle production statements. In ramping up to go public, Peter Rawlinson, Lucid’s Chief Executive Officer, is alleged to have
     touted thousands of electric cars that Lucid was going to manufacture this year with the name Air at their Casa Grande, Arizona
     factory.

     Between a January 11, 2021 Bloomberg article (followed by a continued media campaign) and the official announcement of the
     merger on February 22, 2021, CCIV stock rocketed from $10 to $57, or 470%.


     And as Paul Harvey used to say...the rest of the story, according to the complaint: immediately following the merger, Lucid
     disclosed it was projecting a production schedule of only 557 vehicles in 2021, instead of thousands it had been previously
     forecasting. As one might expect, the oxygen left the room and the price collapsed.


     Winston Cooks, LLC, a civil rights law firm with decades of experience challenging difficult employment discrimination cases in
     federal court and the Beeman Law Firm, founded by a United States Marine, are ready to answer your questions about the case.


     The purported class period is between January 11, 2021 and February 22, 2021, any investor that would like to be lead plaintiff
     has until June 18, 2021 to make an application to the United States District Court For The Northern District of Alabama in the
     matter of Phillips v. Churchill Capital IV et al. Case No: 1:21-cv-00539-ACA. You do not need to be a lead plaintiff to share in any
     potential class recovery. You may retain counsel of your choice to represent you.
https://www.businesswire.com/news/home/20210505006185/en/CORRECTING-and-REPLACING-Where-is-the-Lucid-Air--A-Case-of-Missing-Producti… 1/2



                                                                                                                                   EXHIBIT F
                                                                                                                                    PAGE 67
Case 2:21-cv-04295-DSF-PD Document 33-8 Filed 08/05/21 Page 4 of 4 Page ID #:211

6/16/2021          Case 1:21-cv-00539-ACA
                CORRECTING and REPLACING Where is the Document        25-3
                                                      Lucid Air- A Case         Filed
                                                                        of Missing     06/21/21
                                                                                   Production          Page
                                                                                              Cars: Winston    3 of
                                                                                                            Cooks,   3 and the Beeman Law …
                                                                                                                   LLC

     If you have questions, please contact Rod Cooks (205-482-5174) for further information. Or email: rcooks@winstoncooks.com.

     Disclaimer: No representation is made that the quality of the legal services to be performed is greater than the quality of legal
     services performed by other lawyers. The materials on this Site have been prepared by us for informational purposes only, do not
     constitute legal advice.




     Contacts
     Rod Cooks
     (205)-482-5174
     rcooks@winstoncooks.com




https://www.businesswire.com/news/home/20210505006185/en/CORRECTING-and-REPLACING-Where-is-the-Lucid-Air--A-Case-of-Missing-Producti… 2/2



                                                                                                                                EXHIBIT F
                                                                                                                                 PAGE 68
